Citation Nr: 9920475
Decision Date: 07/23/99	Archive Date: 09/09/99

DOCKET NO. 94-09 952               DATE JUL 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD 

Carole R. Kammel, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1965 to November
1967.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 1993 rating decision of the Department of
Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 1989, the Board denied entitlement to service
connection for a psychiatric disability to include PTSD. That
decision is final. The veteran subsequently attempted to reopen his
claim, and in June 1990, the RO denied his claim. It was again
denied by the RO in an August 1990 rating decision, and the veteran
was informed of the RO's decision in September 1990 that new and
material evidence was necessary in order to reopen his claim.

In May 1996, the Board determined that new and material evidence
had been submitted to reopen the veteran's claim for service
connection for PTSD and remanded the claim for additional
development, to include a VA examination. The case has since been
returned for final appellate review.

FINDING OF FACT

The claim for service connection for PTSD is not plausible.

CONCLUSION OF LAW

The claim for service connection for PTSD is not well grounded. 38
U.S.C.A. 5107(a) (West 1991).

2 - 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the veteran's
claim for service connection for PTSD is whether he has presented
evidence of a well grounded claim, that is, one which is plausible
and meritorious on its own or capable of substantiation. 38
U.S.C.A. 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 609 (1992).
If a claimant does not submit evidence of a well grounded claim, VA
is under no duty to assist him in developing facts pertinent to
such claim. Murphy v. Derwinski, 1 Vet. App. 78 (1990). For the
reasons set forth below, the Board finds that the veteran has not
met his burden of submitting evidence to support a belief by a
reasonable individual that his claim for service connection for
PTSD is well grounded.

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in line of duty, or
for aggravation of a pre-existing injury suffered or disease
contracted in line of duty. 38 U.S.C.A. 1110 (West 1991).

The veteran asserts that he presently has PTSD owing to a number of
stressful events experienced in Vietnam. In this regard, he
indicates that the unit to which he was assigned "came under heavy
mortar fire" on apparently at least two occasions. He also alludes
to having been in fairly close proximity, i.e., "within 100 yards
away", to an incident in which a service comrade was killed by
incoming mortar fire.

In considering the veteran's claim for service connection for PTSD,
the Board would observe at the outset that the veteran has been
awarded the Combat Infantryman's Badge. Therefore, to whatever
extent the veteran's above-cited stressors relate to combat, his
award of such citation, in accordance with the provisions of 38
C.F.R. 3.304(f) (1998), is accepted as conclusive evidence that the
claimed combat-related stressors actually occurred.

However, although the occurrence of the veterans asserted
stressors, which implicate combat, is therefore (pursuant to the
provisions of 38 C.F.R. 3.304(f))

- 3 -

conceded, a clear diagnosis of PTSD is also required to establish
a claim for service connection therefor. See Cohen v. Brown, 10
Vet. App. 128 (1997). In this regard, the record reflects that,
when seen by. a non-VA physician, David M. Conner, M.D., the
veteran, on apparently two occasions, was assessed as having PTSD.
The assessments were made in conjunction with presentations (the
related clinical narrative pertaining to each of which, however, is
silent for any reference to Vietnam or any claimed stressor) on
February 6, 1992, and on April 21, 1992. Thereafter, when the
veteran was examined by VA in January 1993, on which occasion he
stated that while in Vietnam his camp 'was attacked a few times',
the veteran was noted to manifest (i.e., "gave") "no specific
[PTSD] criteria"; PTSD was not diagnosed.

Most recently, when he was examined by VA in May 1997, the veteran
alluded to incidents in Vietnam including coming under mortar fire.
Though the examiner noted that the veteran "was clearly exposed to"
several traumatic events in Vietnam, she indicated that the veteran
spoke "very little about Vietnam". It was also noted that while the
veteran reported symptoms including "hypervigilance", these were
thought to be attributable to conditions including bipolar illness.
When the examiner attempted to get the veteran to further discuss
"anything relating to Vietnam", he indicated that he did not 'want
to talk about that'. Among three diagnostic tests administered the
veteran, one, "The Trauma Symptom Inventory", was interpreted as
being "congruent" with "PTSD.....but was also suggestive of
problems" including those involving drugs, alcohol, sexuality "and
many tension reduction behaviors". The examiner concluded that a
diagnosis of PTSD, while likely "present to some extent, was not
able to be made" based on the veteran's examination interview and
psychological testing. The pertinent examination diagnosis was
"[p]ossible" PTSD "but no formal diagnosis."

Even ignoring that the PTSD twice diagnosed by Dr. Conner was, on
each occasion, not attributed to any claimed stressor (as is
necessary for a well grounded claim for service connection for
PTSD, see Gaines v. West, 11 Vet. App. 353, 357 (1998)), the Board
would emphasize the more salient consideration that the veteran is
not currently diagnosed as having PTSD. In this regard, on each
occasion the veteran has been pertinently examined by VA (with each
examination having been

4 -

performed subsequent to the latter presentation, in April 1992, on
which the veteran was assessed as having PTSD by Dr. Conner), to
include the most recent VA examination in May 1997, PTSD was not
diagnosed. It also bears emphasis that, notwithstanding the
assessment of '[p]ossible' PTSD on the latter VA examination, such
diagnosis is insufficient for purposes of establishing a PTSD
service connection claim inasmuch as, "at a minimum, a 'clear
diagnosis' [of PTSD] should be [one which is] 'unequivocal'. Cohen,
supra, at 139. Further, as to the veteran's examination by VA in
May 1997 (the report of which is over seven pages in length), the
Board finds that it was exceptionally thorough (precluding any need
for additional examination by VA), inasmuch as it included a review
of the veteran's file, elicitation of the veteran's account of his
experiences in Vietnam, and the administration of three separate
psychological tests.

In light of the foregoing observations, then, to particularly
include that the veteran is not shown to have PTSD, the Board is
constrained to conclude that a plausible claim for service
connection therefor is not presented. Accordingly, such claim is
not well grounded. 38 U.S.C.A. 5107(a).

In addition, although the Board has considered and disposed of the
veteran's foregoing claim for service connection on a ground
different from that of the RO, the veteran has not been prejudiced
by the Board's decision. This is because, in assuming that such
claim was well grounded, the RO accorded the veteran greater
consideration than this claim in fact warranted under the
circumstances. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). To
remand this case to the RO for consideration of the issue of
whether this claim is well grounded would be pointless and, in
light of the law cited above, would not result in a determination
favorable to the veteran. VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg.
49, 747 (1992).

Finally, as pertinent to the veteran's claim for service connection
for PTSD, the Board is of the opinion that its discussion above
bearing on such issue is sufficient to inform the veteran of the
elements necessary to complete his application for a claim for
service connection relative to such disability. See Robinette v.
Brown, 8 Vet. App. 69 (1995).

5 -

ORDER

Evidence of a well grounded claim not having been submitted, the
appeal for service connection for PTSD is denied.

MICHAEL P. VENDER MEER 
Acting Member, Board of Veterans' Appeals

